Citation Nr: 1213982	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1970.

This matter is on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal was retained by the RO in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record

Although the Veteran had also appealed a claim seeking entitlement to service connection for an acquired psychiatric disorder.  However, in a March 2011 decision, he was granted service connection for this disorder with a 50 percent disability rating.  This decision constitutes a full grant of this issue and, in the absence of the Veteran's disagreement with the rating or the effective date, is no longer on appeal. 

In September 2011, the Veteran submitted claims seeking entitlement to an increased rating for his service-connected diabetes mellitus and peripheral neuropathy, to include a total disability rating based on individual unemployability (TDIU).  He has also claimed entitlement to service connection for a vision disorder and ulcerations on the feet as secondary to his service-connected diabetes mellitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, additional development is required prior to the adjudication of the claim. 

The Veteran has disagreed with the noncompensable rating he received when he was granted service connection for bilateral hearing loss in a December 2007 RO decision.  During the course of this appeal, he has undergone two VA audiological examinations, the most recent of which was in September 2010.  

However, at the time of his hearing before the Board, the Veteran submitted a September 2011 private audiological examination.  This private examination is inadequate for adjudication purposes, because tonal thresholds were not measured for 3000 Hz in either ear.  See 38 C.F.R. § 4.85(d).  It should also be noted that, even if the tonal threshold measurements were adequate, it is unclear whether the Maryland CNC controlled speech discrimination test was utilized.  See 38 C.F.R. § 4.85(a); see also Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Nevertheless, the Veteran argues that the September 2011 report documents an increase in severity (decrease in hearing acuity) when compared to the September 2010 VA examination.  Hearing Transcript at page 6.  The Board agrees that there does appear to be some shift in hearing acuity.  The Court of Appeals for Veteran's Claims has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).  A new VA audiological examination is necessary.

Additionally, the VA treatment records indicate that the Veteran underwent outpatient audiological evaluations in February 2004 and March 2006 where he was administered tonal threshold audiometric testing.  In both cases, his hearing was diagnosed as mixed hearing loss.  However, the actual tonal thresholds or speech recognition scores were not listed in their entirety.  Although these records precede the relevant period on appeal, it is still within VA's duty to assist to acquire them.  See Moore v. Shinseki, 555 F.3d 1369, 1973 (Fed. Cir. 2009) (VA is specifically required to assess a disability "in relation to its history" when making disability ratings determinations).  

Finally, the Veteran has submitted a private audiological examination from May 2010.  However, as was the case with the private audiological evaluation he submitted later in September 2011, it is unclear whether the May 2010 evaluation used the Maryland CNC controlled speech discrimination test, as is required under 38 C.F.R. § 4.85(a).  On remand, the RO should attempt to clarify this question.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Medical Center Iowa City, Iowa, to include the outpatient clinic in Galesburg, Illinois, since March 2011 as well as any other VA treatment records not already incorporated in the record.  

The AMC should specifically acquire the audiometric results (to include tonal thresholds and speech recognition scores) from VA audiological evaluations in February 2004 and March 2006, as well as for any other known audiological evaluations.  A record of any negative development should be included in the claims file.

If the Veteran has received any additional private treatment related to his hearing loss, the records of such treatment should be acquired after obtaining the Veteran's authorization.  As part of this development, the AMC should attempt to ascertain whether the Maryland CNC standard was used when administering the speech recognition evaluation as part of any of these private evaluations.  

2.  Schedule the Veteran for another VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  This examination must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, pursuant to 38 C.F.R. § 4.85. The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's hearing loss affects him in his everyday life.  The examiner should also consider and discuss the findings/results of the private audiological examination(s) of record.

3.  Thereafter, readjudicate the issue on appeal while considering all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


